Citation Nr: 1441938	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-25 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1960 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's psychiatric symptoms result in no more than occupational and social impairment with reduced reliability and productivity.

2.  The evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD with dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in a June 2009 letter.

With regard to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records, non-VA treatment records, Social Security Administration (SSA) records, and third party statements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013).  Also pursuant to this duty, VA provided examinations and obtained opinions in January 2010 and March 2012 to evaluate the nature and severity of the Veteran's psychiatric disability.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  

The Board finds that no further notice or assistance to the Veteran is required for     a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating Claim

By way of background, the RO granted service connection for PTSD in a December 1999 rating decision, with a 10 percent rating assigned.  An August 2007 rating decision increased the Veteran's rating to 50 percent.  The instant claim for an increased rating was filed in May 2009.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a   week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies    in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere   with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is   total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  

A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

During a January 2010 VA examination, the Veteran reported experiencing depression, anhedonia, tearfulness, and decreased appetite.  The Veteran reported that these symptoms are sometimes accompanied by an increase in avoidance of social situations, but that they were stable since his previous examination, which was conducted in June 2007.  The Veteran also reported that he gets along fairly well with his wife and enjoys spending time with her.  He reported that he has       a good relationship with his daughter from his first marriage and his granddaughter, but does not spend as much time with them as he would like because he experiences anxiety in public settings.  The Veteran reported an increase in PTSD re-experiencing symptoms since his retirement in 2007 because he has had more time to think about his traumatic experiences, but also reported that he is not as hypervigilant as he used to be and his avoidance symptoms have remained stable.

The examiner noted that the Veteran stays in touch with his five siblings and tries to attend family reunions and gatherings, but finds it uncomfortable to do so and has had to leave early at times.  Notably, with regard to extrafamilial relationships,     the Veteran reported that he sees friends daily at Alcoholics Anonymous (AA) meetings and meetings with other Vietnam veterans, is content with his social life, and finds these relationships enjoyable.  As much as possible, he engages in writing and photography.

Upon examination, the examiner noted the following: occasional panic attacks in public settings; labile affect; anxious mood; and rare and fleeting thoughts of suicide three years prior to the January 2010 examination.  With regard to suicidal thoughts, the Veteran reported during the examination that he did not have any intention          of harming himself.  The examiner noted that the Veteran had no delusions, hallucinations, inappropriate behavior, homicidal thoughts, episodes of violence, problems with activities of daily living, and gross memory impairment.  Additionally, psychomotor activity, speech, and thought process were unremarkable.  He had a cooperative attitude; normal remote, recent, and immediate memory with mild forgetfulness; intact attention and orientation; good judgment, insight, impulse control; and was able to maintain minimum personal hygiene.

The examiner assigned a GAF score of 50, which he reported reflects moderate      to severe symptoms of PTSD along with significant impairment in psychosocial functioning, as evidenced by avoidance of crowded areas, anhedonia, and distressing re-experiencing symptoms.  Notably, however, the examiner reiterated that the Veteran has been able to maintain good relationships with family and friends, and concluded that the Veteran's PTSD symptoms do not appear to significantly impact his occupational functioning.  The examiner opined that the Veteran's symptoms are likely to affect his occupational functioning in settings such as crowded or noisy areas, but do not render him unemployable.  Overall,     the examiner found that the Veteran did not have total occupational and social impairment due to PTSD; his symptoms were not productive deficiencies in areas such as judgment, thinking, family relations, work, and school; and his symptoms have been productive of reduced reliability and productivity.

In a March 2010 VA outpatient psychiatric evaluation, the Veteran reported that his depression worsened after his retirement because now he is often home alone, he goes to AA every day, and he conducts counseling sessions once every two weeks.  The reporting psychiatrist noted fair motivation and the Veteran reported having a good appetite.  The psychiatrist documented the Veteran's denial of hopelessness, suicidal thoughts, and homicidal thoughts.  The Veteran reported that he has been able to obtain restful sleep with medication and has nightmares three to four times per month, which are not as intense as they were before.  He also reported that he startles easily, but does not react physically as he did before.  There was no psychomotor agitation or retardation, or hallucinations.  The psychiatrist also   noted the following: intact memory; euthymic mood; broad affect; logical and goal-directed thought process; intact thought content; and good judgment and insight.  The psychiatrist assigned a GAF score of 60 and noted that the Veteran's psychiatric symptoms were in partial remission.

The Veteran sought a review of the results of his January 2010 examination by a   VA psychiatrist at the same VA medical center where he had worked as a substance abuse counselor.  The psychiatrist prepared a report for the Veteran in August    2011, opining that the GAF score of 50 that was assigned at the January 2010 VA examination is consistent with unemployability and the Veteran's assigned GAF scores in 2004 to 2005, which range from 60 to 64, indicate marginal employment.  The psychiatrist suggested that the Veteran's employment was within a "structured and secure environment" and that he did not have any "outside employment" in the private sector.  The psychiatrist noted that the because of the "secure nature of working in a government installation, he was able to thrive in such an environment, yet only to a level of barely functioning within the workplace.  The psychiatrist later indicated that a GAF score of 55 following his discharge from hospitalization is consistent with unemployability under DSM-IV criteria.  He concluded that reasonable minds could differ as to whether the Veteran would be recommended    for nongovernmental non-VA employment with his diagnosis of PTSD and the complexity of his clinical presentation.  The psychiatrist stated that "because he functioned satisfactorily within the confines of the government, he was rated as employable, when in fact for most practical purposes, he was unemployable."

In the report of a March 2012 VA examination, the Veteran reported the following symptoms: anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The examiner assigned a GAF score of 61 and explained that while the Veteran does report some interaction with others, his primary functional deficit is a tendency to isolate himself socially.  The examiner also noted, however, that while the Veteran has been diagnosed with dysthymic disorder, his test results suggest minimal depressive symptoms at that time.  It was noted that the Veteran's PTSD symptoms were of mild severity and a number of his symptoms have improved over time.  The examiner concluded that the Veteran's mental diagnoses have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

The Veteran reported the following concerning his relevant social/marital/family history: he gets along with his first wife; he maintains contact with his daughter from his first marriage; and he has two close friends, but he tends to stay at home except on holidays and isolate himself socially other than when he interacts with family.  With regard to his relevant occupational and educational history since January 2010, the Veteran reported that he is retired, but an explanation concerning the circumstances of his retirement was not included.  With regard to treatment, the Veteran was no longer taking psychiatric medication or visiting a VA facility on a regular basis after January 2010.

VA treatment records dated in November 2011 and August 2012 document the Veteran's endorsement of nightmares, avoidance of reminders of past experiences, hypervigilance or hyperstartle, and social detachment.  Clinicians documented the Veteran's reports that he did not feel hopeless about the present/future and has had suicidal ideation without true intent or plan.  The Veteran reported that he is not at risk of suicide and clinicians concluded that the Veteran posed no risk to himself or others.

In an August 2012 report concerning an application for the PTSD residential treatment program (RTP) the Veteran endorsed that he experienced the following symptoms to an extreme degree: avoiding activities or situations because they reminded you of the stressful experience from the past, feeling emotionally numb or being unable to have loving feelings for those close to you, and trouble falling or staying asleep.  He endorsed that he experienced the following symptoms to a moderate degree: loss of interest in activities that he used to enjoy, difficulty concentrating, and being overly alert or watchful.  The Veteran also endorsed experiencing the following symptoms quite a bit: disturbing dreams of the stressful experience from the past, acting or feeling as if the experience were happening again, physical reactions when something reminds him of the experience, avoiding thinking or talking about the experience, feels distant or cut off from other people, feeling as if his future will be cut short, and feeling jumpy or easily startled.         He endorsed that he experienced the following symptoms a little bit: trouble remembering important parts of the stressful experience, and feeling irritable or having angry outbursts.  He endorsed that these symptoms have made it very difficult for him do his work, take care of things at home, or get along with other people.

The clinician noted that the Veteran presented as fully alert and oriented, in a stable and pleasant mood, and willing to complete the assessment.  He was appropriately dressed, well-groomed, and demonstrated excellent hygiene.  He did not present with any form of perceptual disturbance, displayed adequate cognitive functioning, and denied having hallucinations or delusions.  The Veteran's thought process was linear, content was appropriate, his motivation for treatment was good, insight and judgment were good, and his speech was clear with rate, rhythm, and tone within normal limits.  The clinician noted that the Veteran is extremely supported by his family, which includes his wife, daughter, close friends, and AA group and mentor.  Although the Veteran was accepted for the PTSD RTP the Veteran declined, citing health problems.

VA treatment records dated February 2013 indicate that the Veteran was oriented, and his mood and affect were appropriate at that time.  These records include the results of a depression screen in which a clinician documented the Veteran's report that he did not feel down, depressed, or hopeless during the previous two week period, and did not experience little interest or pleasure in doing things during the previous two week period.   

After looking to the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's psychiatric disability has not approximated the criteria for a rating in excess of 50 percent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Board concludes that a higher rating is not warranted because the preponderance of the probative evidence is against a finding that the Veteran's disability has been productive of occupational and social impairment with deficiencies in most areas; the evidence fails to show that his disability has resulted in deficiencies in family relations, judgment, or thinking.  The record includes regular reports that the Veteran is generally alert and oriented; has coherent and goal-directed thought process; has intact insight and judgment; has normal speech; and has demonstrated that he is able to communicate well.  He has not demonstrated impaired impulse control; disorientation; neglect of personal appearance and hygiene; grossly inappropriate behavior; hallucinations and delusions; more than mild memory loss; or similar symptoms.  Additionally, the Veteran's disability has not been productive of a persistent danger that the Veteran will hurt himself or others, or near-continuous panic or depression that has affected his ability to function independently.

In declining to assign a rating higher than 50 percent for the period on appeal, the Board acknowledges the Veteran's reports of past suicidal ideation, but finds that based on his reports and the reports of examining clinicians, the Veteran has not demonstrated present suicidal ideation, intent, or plan.  For example, he stated during his January 2010 examination that he had rare and fleeting thoughts of suicide three years prior, a time that is not within the period on appeal, and reported that he did not intend to harm himself.

The Board notes here that the Veteran reported in a 2007 function report from SSA that his depression and PTSD retard his personal hygiene at times, and that his wife often reminds him to take care of his personal needs and grooming.  Notwithstanding this statement, the Veteran endorsed that he does not have a problem with personal care in the same report.  The Board also observes that treatment notes that were documented during the period on appeal indicate that the Veteran always presented as well-groomed and demonstrated that he is able to maintain minimum personal hygiene.  The Board finds that the records, when read together, indicate that the Veteran has not neglected his hygiene.  Notwithstanding the fact that this specific symptom has not been demonstrated, the Board notes that the relevant consideration here is the Veteran's overall level of impairment, which has not been shown to approximate occupational and social impairment with deficiencies in most areas.  See Vazquez-Claudio, supra.

For the same reason, the Board also finds that the Veteran's reports of continuous depression do not indicate that a higher rating is warranted.  In this regard, his depression has not been shown to affect his ability to function independently      and appropriately.  Indeed, the March 2012 psychological testing revealed only minimal depressive symptoms and a February 2013 depression screen was negative.  Additionally, while the January 2010 and March 2012 examination reports and December 2007 psychological evaluation by non-VA clinician Dr. T.R.S. show that the Veteran reports he had difficulty managing money, he has been found to be capable of managing his financial affairs.  Further, the Board finds it highly probative that the examination reports show that he has not demonstrated inappropriate behavior nor has he shown that he has lacked the ability to function effectively during the period on appeal.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

With regard to the Veteran's social and occupational functioning, the evidence shows that the Veteran may have demonstrated some difficulty in establishing and maintaining effective work and social relationships, he has not demonstrated an inability to do so.  To this point, the Board notes the Veteran's reports that his disability has caused him to miss days at work and resulted in redistribution of his caseload, but Dr. T.R.S.'s December 2007 evaluation documents the Veteran's report that he has not had difficulty getting along with others at work, documents his denial of having difficulty following instructions or completing work-related tasks, indicates that the Veteran's ability to relate to others appeared unimpaired, and indicates that the Veteran's ability to deal with work-related stress was only moderately impaired by his mental health symptoms.  Thus, the Board finds that the Veteran's occupational impairment was not severe during the period immediately following his retirement and, based on January 2010 and March 2012 examination reports that indicate that his symptoms remained stable or improved after Dr. T.R.S.'s evaluation, it is also reasonable to conclude that the Veteran's occupational impairment was not severe during the period on appeal.

With specific regard to the Veteran's social functioning, the Board notes that the January 2010 examination report indicates that the Veteran's symptoms sometimes include increased social avoidance, but that he has demonstrated an ability to maintain close relationships, which includes relationships outside of his family.  The Board finds it highly probative that the Veteran reported during that examination that he interacts with friends at daily meetings, is content with his social life, finds his relationships enjoyable, and engages in hobbies.

Overall, the Veteran's symptoms do not approximate a rating in excess of 50 percent for the period on appeal because his symptoms have not resulted in more than occupational and social impairment with reduced reliability and productivity.  The evidence does not show that the Veteran experienced impairment in most areas due to his symptoms, and thus, a higher rating is not warranted.

In so finding, the Board acknowledges the Veteran's contention in a September 2011 statement that the GAF score that was assigned based on his January 2010 examination, which was a score of 50, supports the assignment of an increased rating.  The Board finds that this score is incongruous with his reported symptoms and the examiner's opinion concerning the severity of the Veteran's disability.  The Board also finds that it would be unreasonable to find a single score more probative than the examiner's complete explanations of the Veteran's disability, which the examiner specifically stated has not been productive of deficiencies in most areas.  See Nieves-Rodriguez, 22 Vet. App. at 304 ("[M]ost of the probative value of a medical opinion comes from its reasoning.").  Moreover, GAF scores of 60 and 61 were assigned during a subsequent March 2010 VA psychiatric evaluation and the March 2012 VA examination, respectively.  Thus, the Board finds that the January 2010 GAF score, when read in light of the entire January 2010 examination report and the totality of the evidence of record, does not support the assignment of a rating in excess of 50 percent.

While the Veteran has contended that his symptoms render him incapable of working, the Board notes that the Veteran's own statements during the months following his retirement indicate that his symptoms did not have a significant effect on his occupational functioning.  

The Board notes that the August 2011 review by a psychiatrist at the VA facility where the Veteran had been employed opined the Veteran is unemployable.  However, the Board affords that opinion little, if any probative weight.  The psychiatrist suggests the Veteran's 20-year, full time employment with VA as a substance abuse rehabilitation technician was essentially sheltered and/or marginal employment because it was with the government.  Indeed, that physician opined that despite his success at the position, because it was government employment, the Veteran was, for all practical purposes, unemployable.  Review of the record does not suggest the Veteran's employment with VA was part of a sheltered workshop. Indeed, the Veteran's report of his salary suggests he was a paid at a General Schedule (GS)-8 or GS-9 salary level, a level many government employees aspire to attain.  This psychiatrist's opinion appears to equate gainful employment only with employment in the private sector.  Such a biased, insulting, and unsupported impression of federal government employment as a basis for his conclusion that the Veteran was "for all practical purposes" unemployable while employed with the government and is unemployable now significantly reduces the credibility and probative value of the opinion.  

Moreover, the psychiatrist's assessment of the GAF scores further raises a question  as to the credibility of the opinion.  His statement that a GAF score of 55 indicates unemployability under the GAF scale is not supported by the definitions in the scale itself, which notes that GAF scores of 55 and 60 indicate only moderate symptoms with few friends and conflicts with co-workers.  See DSM-IV.  Further, his contention that GAF scores of 60 and GAF score of 64 represent marginal employment is not stated anywhere in the GAF scale.  Indeed, a GAF score of 64 is noted to suggest only mild symptoms with some social and occupational difficulty but generally functioning pretty well.  Id.  In short, the Board finds the psychiatrist's opinion to be unsupported by the other evidence of record and of minimal probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In summary, the Board notes that the Veteran's symptomatology does not result in deficiencies in most areas.  While there is some indication of deficiencies at work, in missing days and having things reassigned before he retired, the Veteran has not demonstrated deficiencies in family relations, judgment, or thinking, and the evidence fails to show that his disability has been productive of deficiencies in most areas.

Overall, given that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptoms do not approximate the criteria for a rating in excess of 50 percent for the period on appeal.  See Vazquez-Claudio, 713 F.3d. at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability since the criteria for evaluating mental disorders consider the level of impairment rather than specific symptoms, to specifically include occupational impairment.  Notably, the schedular criteria also contemplate levels of impairment that are more severe than what the Veteran has demonstrated.  Thus, the criteria are adequate to evaluate his psychiatric disability and referral for consideration of an extraschedular rating is not warranted.  

III.  Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

The evidentiary standard for TDIU is not whether the average person would be precluded from substantially gainful employment, but whether the specific veteran would be so precluded as a result of service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the poverty threshold for one person.  Marginal employment may also be held to exist where, for example, the Veteran is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

Here, the Veteran's service-connected disabilities are PTSD with dysthymic disorder (50 percent); residuals of shell fragment wound, right hand (20 percent); residuals of shell fragment wound, left forearm (20 percent); residuals of shell fragment wound, left thigh (10 percent); residuals of shell fragment wound,       right thigh (noncompensable); residuals of shell fragment wound, right wrist (noncompensable); and scar, left cheek (10 percent).  The Veteran's combined evaluation is 80 percent for the period on appeal.

A December 2007 medical evaluation by non-VA clinician Dr. M.G documents   the Veteran's report that he discontinued his employment in August 2007 due to mental health problems, arthralgias of his hands and knees, and chronic obstructive pulmonary disorder (COPD).  The report indicates that the Veteran is able to perform work-related physical activity with certain activity restrictions.  This report indicates that the Veteran, after his retirement, was able to travel independently, follow directions, hear and understand conversational speech, and demonstrate clear speech.  The Board finds that this report fails to show that the Veteran is unable to follow a substantially gainful occupation.

In Dr. T.R.S.'s December 2007 assessment of the Veteran's work-related mental abilities, the clinician opined that the Veteran's ability to relate to others appeared to be unimpaired, he has not had difficulty getting along with others at work, his ability to concentrate and persist appeared to be intact, his ability to follow and understand simple verbal instructions appeared to be intact, his ability to maintain an average pace appeared to be unimpaired, and his ability to deal with work-related stress was only moderately impaired by his mental health symptoms.  It follows therefore that this report also fails to show that the Veteran is unable to follow a substantially gainful occupation.  Notably, Dr. T.R.S. opined that the Veteran would not be effective in a work environment of extended stress, but the Board finds that a finding of potential ineffectiveness does not rise to the level of showing that he is unable to follow a substantially gainful occupation.

The Board acknowledges the August 2011 report from the VA psychiatrist opining that the Veteran is unemployable, as well as the Veteran's September 2011 argument based on that report that his job at VA constituted marginal employment.  As noted above, the Board has determined that the August 2011 opinion is entitled to little, if any, probative weight due to its lack of credibility and inconsistency with the other evidence of record.  The Board accords more probative weight to the findings of      the 2010 VA examiner, who found the Veteran's symptoms did not render him unemployable, and the 2012 VA examiner who noted the Veteran's symptoms did  not result in total occupational impairment.   

With respect to the impact of the Veteran's other service-connected disabilities, the Veteran does not contend and the evidence does not reflect that these disabilities render him unemployable.  He has worked as a rehabilitation counselor, a profession that does not require constant physical exertion and is consistent with his education, training, and work history.  Here, the Board notes the Veteran's March 2010 report that he has continued to work as a counselor on an intermittent basis subsequent to his retirement further supports that he is not precluded from working in a similar capacity. 

The Board finds therefore that it has not been shown that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, and thus, does not meet the criteria for a TDIU.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 50 percent rating for PTSD with dysthymic disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


